Citation Nr: 1443742	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-35 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of left inguinal hernia, status post left inguinal hernia repair, with scarring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to September 2004.

This matter case comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Subsequently, the case has been transferred to the RO in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran's residuals of left inguinal hernia, status post left inguinal hernia repair, have not been productive of postoperative recurrent, or unoperated irremediable, not well supported by truss, or not reducible inguinal hernia.

2.  The Veteran's residuals of left inguinal hernia, status post left inguinal hernia repair, have been productive of at least one painful scar during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of left inguinal hernia, status post left inguinal hernia repair, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7338 (2013).

2.  The criteria for a separate 10 percent rating, but no higher, for scars, as residuals of left inguinal hernia, status post left inguinal hernia repair, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7804 (prior to and from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in September 2007 and November 2008 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in October 2007 and January 2012, reflecting sufficient details to determine the current severity of the Veteran's service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The RO has evaluated the Veteran's residuals of left inguinal hernia under Diagnostic Codes 7805-7338.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  38 C.F.R. § 4.114, Diagnostic Code 7338 is applicable to inguinal hernia.  38 C.F.R. § 4.118, Diagnostic Code 7805 is used to evaluate the effects of scars not rated under the other diagnostic codes applicable to scars, Diagnostic Codes 7800-7804.  Prior to the 2008 amendments discussed below, Diagnostic Code 7805 was applicable to other scars that were rated based on the limitation of function of the affected part.

Under Diagnostic Code 7338, a 10 percent rating is warranted in cases of a postoperative and recurrent inguinal hernia, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted in cases of a small postoperative and recurrent, or unoperated and irremediable, inguinal hernia that is not well supported by truss or not readily reducible.  A 60 percent rating is warranted where there is a large, post-operative, recurrent inguinal hernia, that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.

As noted, there has been a change to the criteria for rating disabilities of the skin since the Veteran filed his claim.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008). These changes were effective October 23, 2008.  Id.

At the time the Veteran filed his claim, Diagnostic Code 7804 provided that superficial scars painful on examination warranted a 10 percent rating.  Higher ratings were warranted under Diagnostic Code 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion, and scars could be rated based on limitation of function of the affected part under Diagnostic Code 7805.

The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  The revised Diagnostic Code 7801 similarly provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code.

As shown below, the same rating is warranted in this case under both the old and new criteria.  Consequently, discussion of retroactivity principles is unnecessary.

During service, the Veteran had a left inguinal hernia and surgery to repair it.  In a November 2004 rating action, service connection was granted for the residuals of the hernia, status post surgery, and assigned the resulting disability a noncompensable rating effective from the day after the date the Veteran separated from service.  While the service-connected disability was previously evaluated with two ratings, a 10 percent rating for the scar (under Diagnostic Code 7804) and a noncompensable rating for the hernia residuals (under Diagnostic Code 7338), the RO consolidated the matter in the March 2008 rating decision into a single 10 percent rating for under hyphenated Diagnostic Code 7805-7338, from August 30, 2007, the date of receipt of the Veteran's claim.  The Board has bifurcated the ratings herein.  See Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces); also see Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

In an August 2007 written statement, the Veteran reported intermittent pain, which increased with any lifting over 25 pounds, stair climbing, urination, bowel movement, intercourse, and turning and repositioning in bed.  He claimed that his hernia repair surgeries had tremendously weakened his left-side groin area and stomach wall.  In an April 2008 statement, he related that his left testicular area was at all times more tender than the right side and the 2nd surgery incision scar remained petrified due to massive amounts of underlying scar tissue; it is always tender to touch and pain increases when agitated with performing activities, such as mowing the lawn, normal jogging, light-weight lifting and playing basketball.

In written statements dated in October 2007 and April 2008, the Veteran's wife reported that her husband complained of pain due to residuals of hernia repairs, with simple everyday tasks, such as bringing in groceries from the car and pushing the vacuum cleaner.  He could no longer operate the lawn mower.  She also reported that the discomfort from hernia repair surgeries negatively impacted their sex life and scar tissue from the surgeries limited her husband's range of motion.

Private treatment records from Dr. Charles D. Knight, Jr. reflect that the Veteran was admitted for elective laparoscopic left inguinal hernia repair in August 2007.  It was noted that he had had 2 open left inguinal hernia repairs, one in 1993 and one in 2005.  After the last hernia repair, he had continued to notice a bulge that had been mildly painful and had worsened recently.  The hernia had been difficulty to reduce in the last 10 days.  He had no obstructive symptoms.  On physical examination, the Veteran's testicles were normal and there was a moderate-size left inguinal hernia that was into the inguinal canal but not into the scrotum and difficult to reduce, with mild tenderness.  The Veteran underwent laparoscopic preperitoneal left inguinal hernia repair with a diagnosis of symptomatic recurrent left inguinal hernia; umbilical hernia in August 2007.

On follow-up treatments dated from August to November 2007, the Veteran had occasional mild pain or discomfort.  His testicles were normal, and had a small hematoma of the left inguinal canal, with no signs of a persistent hernia.  Umbilical wound appeared good without evidence of infection or recurrent hernia.  In November 2007, the Veteran reported some pain in the last 3 to 4 days in his left groin without noticing any bulge.  On examination, he had some mild tenderness over the left transverse scar from a previous open inguinal hernia repair.  There was no evidence of a hernia on examination either with palpation through the inguinal canal or through the internal ring through the scrotum.  The impression was left groin pain of uncertain etiology, with no sign of a hernia.

The Veteran underwent a VA examination in October 2007.  The VA examiner indicated that the claims file was not available.  The examiner noted a history of 3 hernia repair, herniorraphy, originally in 1994, in 2005 for the same left-side inguinal hernia and in 2007 with laparoscopy.  The Veteran denied non-healing infection, leakage, adhesions or pain in reference to his herniorrhaphy scar.  The Veteran reported tenderness, which he rated as 3 on a scale of 1 to 10.  Currently, he denied any pain unless he had strenuous bowel movement, exercise or activities such as cutting grass or standing on his feet for a long time.  He did not have any incapacitating period in the last 12 months, other than a few days off work for the laparoscopic herniorrhaphy in 2007.  He denied using any kind of truss or belt.  

On physical examination, the Veteran had surgical scars, one at the lower left inguinal area with a length of 7 cm and a width of 3 mm, which was well-healed.  The next one was about 1 inch above the first surgical intervention, 10 cm in length and 0.5 cm or 5 mm at the medial aspect at the widest part and the rest of it was 4 mm in width.  There was no keloid on these two scars.  Higher up, there was a peri-umbilicus 3 cm scar, with granulation tissue, and 3 to 4 mm in width, as the result of the laparoscopic hernia repair.  There was no tenderness on palpation, gross keloid, elevation or depression of the scar, limitation of motion caused by the scar, adhesion to underlying soft issue structure, or mass or other abnormalities.  There was good tissue healing.  The Veteran's testicles were of normal size and non tender on examination.  The diagnoses were post-operative left inguinal hernia for 3 times and scars secondary to herniorrhaphy.

In a December 2008 statement, the Veteran's supervisor at work wrote that the Veteran had missed almost a full week of work due to pain in his lower abdomen, which would not allow him to climb the stairs to the tower cab in the calendar year of 2008.

The Veteran was afforded another VA examination in January 2012.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported "occasional soreness" but denied any on the day of the examination.  He did not have to take medication nor had he received any other medical intervention for this reported soreness that he attributed to his car from the left inguinal hernia repair.  He stated he "just stops the activity that starts the pain and rests awhile" and the discomfort will resolve spontaneously.  He reported that at times, the soreness would "occur with lifting something," but for the most part, he denied "lifting anything heavy."  He was not on any restrictions at work due to his residuals of left inguinal hernia repair.  In reference to the reported missing work, the Veteran clarified that he took leave for the actual surgical procedures that occurred 3 times.  When he mentioned continual tenderness to the left side, he referred to the "persistence of the pain only occurs if he does not watch what he is doing."  He elaborated that "after shooting a couple of baskets with [his son] in a game of basketball, his left groin was sore so he does not do this often."  He "used to lift weights and could bench press about 270 pounds but after the total of three surgeries, he is down to bench pressing 135 pounds."  He had not had any recurrences of left inguinal hernia since the 2007 laparoscopic surgery.  The Veteran related that his surgeon had told him that if will take time for him to be completely pain free and not to exert himself with activities."  He remained active at home and did his elliptical activity 4 times a week and could mow his grass, walk upstairs his home but did all of this in moderation and without a lot of exertion.  The Veteran admitted that although he did not have any prescribed post-operative work restrictions due to his left inguinal hernia repairs he "keeps his fingers crossed at work that he will be off work on the days that the elevator to the top of his Aircraft Traffic Control tower goes out."  He explained that if the elevator would go out at his job, he would have to walk the stairs which was 12 flights to get to his job and he feels this "would aggravate his left inguinal hernia repair site pain."  He estimated that "this situation maybe occurs 2 times per year and last for 2 days at a time."  The examiner noted that the Veteran was not considered by his surgeons to have post-operative chronic pain neuralgia as there were no documented complications for any of his surgeries except the left inguinal hernia recurrences themselves.  

On physical examination, no hernia was detected and there was no indication for a supporting belt.  There was no tenderness or abdominal wall distension.  There was a well-healed horizontal surgical scar in the lower abdominal wall region above the symphysis pubis that measured 18 cm long and 2 to 3 mm wide.  It was nontender and there were no appreciable bulges along the surgical lines to suggest any hernia recurrences.  The examiner could not appreciate any other surgical scars and this scar for repair of the nonservice-connected right inguinal hernia and service-connected left inguinal hernias was considered to be nondisfiguring.  There was no keloid, elevation or depression, or breakdown of the scar.  The scar did not cause any limitation of function nor motion with movement.  The Veteran's testicles were both descended, soft and nontender, without masses or fluid collections.

There were no focal motor deficits, abnormal sensory responses, evidence of neuropathic pain, or reflex sympathetic dystrophy.  It was noted that no range of motion was indicated because the Veteran admitted at the examination that he "did not have any soreness."  The examiner noted that the Veteran was not considered to have the complication of chronic pain post operatively related to neuralgia as there was no neuropathic pain.

On examination of the scars, the examiner indicated that there were no painful or unstable scars.  The examiner noted that there was only one surgical scar now in the lower abdominal wall region and it was now a "merged" scar.  It was noted that originally, the Veteran had a well-healed horizontal scar in the left lower quadrant but it had been merged with a matching horizontal scar on the right lower abdominal wall, which was the result of a nonservice-connected right inguinal hernia repair in 2010.  The examiner indicated that there was a well-healed linear scar that was 18 cm long and 2 to 3 mm wide and that it did not result in limitation of function.  The examiner stated that the scar was stable, superficial, and was not painful on examination; the Veteran voiced that he "had no pain nor tenderness" for this examination.  The laparoscopic granulation tissue mentioned at the 2007 VA examination could not be appreciated at this examination.  There was no functional loss nor limitation of motion on use as there was no pain, no interference of the scar with employment.  There was no associated neuropathic or neurological skin/scar involvement with the scar.  As for the functional impact, the examiner found that the Veteran's scar did not impact his ability to work.

The foregoing evidence reflects that a higher rating is not warranted for the Veteran's disability under Diagnostic Code 7338.  The Veteran's left inguinal hernia has been recurrent and therefore, a 10 percent rating has been assigned.  However, there is no evidence that the residuals of left inguinal hernia, status post left inguinal hernia repair, have been irremediable, not well supported by a truss, or not readily reducible.  The medical evidence of record reflects that the Veteran has not had any recurrent left inguinal hernia since the August 2007 laparoscopic hernia repair, and the January 2012 VA examination specifically notes that no hernia was detected and that there was no indication for a supporting belt.  As such, a disability rating greater than 10 percent is not warranted under Diagnostic Code 7338.

However, the competent lay, and medical, evidence of record shows that the Veteran has had tender scars on the left groin.  While the October 2007 and January 2012 VA examiners did not find that the scars were tender or painful, the Veteran has consistently reported throughout the record and provided various lay statements that his left testicular area was always tender to touch and the resulting pain restricted him from performing any strenuous activities.  The Veteran is competent to describe his observable symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the November 2007 private treatment report from Dr. Knight reflects that the Veteran reported pain in the left groin and on examination, he had mild tenderness over the left transverse scar from a previous open inguinal hernia repair.  There is no basis to conclude that the October 2007 and January 2012 VA examination reports are of greater probative weight than the November 2007 private treatment report and the Veteran's competent statements, and the Board will therefore base the rating on the latter.

However, the evidence of record does not show more than two scars that are painful to warrant a 20 percent rating under Diagnostic Code 7804.  The October 2007 VA examination reflects that the Veteran had three surgical scars from each of his left inguinal hernia repairs in 1994, 2005 and 2007; however, the examination revealed no tenderness on palpation.  The November 2007 private treatment provider found mild tenderness but specifically referred to only one scar, a left transverse scar from a previous inguinal hernia repair.

Furthermore, these scars do not warrant separate, single, 10 percent rating.  Under both the prior and amended versions of Diagnostic Code 7804, painful scars warrant a 10 percent rating.  There is no basis for separate ratings for the three hernia scars under the old criteria.  Such separate ratings are not specifically authorized, and Note 1 to the former version of Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  The scars in this case are not on widely separated areas and were caused by operations for the single service connected disability of left inguinal hernia.  Therefore, 10 percent ratings for each scar, as opposed to a single, separate 10 percent rating for the hernia scars would constitute pyramiding and are not warranted.  38 C.F.R. § 4.14.  Further, the January 2012 VA examination report notes that the Veteran's scars from his left inguinal hernia repairs has been merged with a matching horizontal scar on the right lower abdominal wall from a nonservice-connected right inguinal hernia repair, and now he has only one linear scar.

The evidence reflects that the scars have not been deep, unstable, or caused limited motion; the scars were essentially asymptomatic other than the tenderness.  38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  Accordingly, a rating of 10 percent, but no higher, is warranted for the residual scars of the Veteran's left inguinal hernia.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected hernia disability.  See Thun, 22 Vet. App. at 115.  The Board has bifurcated the ratings to take account of the fact that the hernia symptoms and scar symptoms warrant separate ratings pursuant to different rating criteria.  The Veteran's left inguinal hernia has been recurrent but readily reducible and does not require support by truss or belt.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  The scars from the left inguinal hernia are evaluated by 38 C.F.R. § 4.118, which contemplates the pain and the resulting limitation of activities caused by the pain.  The Veteran does not have symptoms associated with this disability that have been unaccounted for by the schedular ratings assigned herein.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from this disability with the pertinent schedular criteria does not show that his service-connected left inguinal hernia disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Ratings in excess of the ratings assigned herein are provided for certain manifestations of the hernia disability, but the evidence demonstrated that those manifestations were not present for any distinct period during the rating period under appeal.  See Hart, 21 Vet. App. at 509.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue render him unable to obtain and follow substantially gainful employment.  In fact, the record reflects that the Veteran is currently employed and the January 2012 VA examination reported that the Veteran's service-connected hernia disability impacts his ability to work.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher evaluations, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals of left inguinal hernia, status post left inguinal hernia repair, is denied.

A separate 10 percent rating, but no higher, for scars, as residuals of left inguinal hernia, status post left inguinal hernia repair, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


